Name: COUNCIL REGULATION (EC) No 3569/93 of 20 December 1993 opening and providing for the administration of Community tariff quotas for certain mixtures of malt sprouts and barley screenings
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff;  EU finance
 Date Published: nan

 No L 326/4 Official Journal of the European Communities 28 . 12. 93 COUNCIL REGULATION (EC) No 3569/93 of 20 December 1993 opening and providing for the administration of Community tariff quotas for certain mixtures of malt sprouts and barley screenings quotas, there is, however, no obstacle to authorizing the Member States to draw from the quota-volumes the neces ­ sary quantities corresponding to actual imports ; whereas this method of administration nevertheless requires close cooperation between the Member States and the Commis ­ sion and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quotas may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Regulations (EEC) No 470/93 (') and (EEC) No 992/93 (2), the Council suspended, for the period 1 January to 31 December 1993, customs duties on the products referred to in Article 1 of this Regulation within the limits of Community tariff quotas for a total of 120 000 tonnes ; Whereas it is appropriate to open, for the period 1 January to 31 December 1994, Community tariff quotas, for a total of 120 000 tonnes, for these products ; HAS ADOPTED THIS REGULATION :Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to guarantee the uninterrupted appli ­ cation of the exoneration from collection of the duties to all imports of the products concerned into all Member States until the quota has been used up ; Whereas the decision to open autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common administration of these Article 1 From 1 January until 31 December 1994, the customs duties and the agricultural levies applicable to imports of the products listed below shall be suspended, within the limits of the Community tariff quotas shown below : (tonnes) Amount of quota 100 000 20 000 Order No 09.2903 09.2905 CN code (a) ex 2309 90 31 ex 2309 90 41 ex 2309 90 31 ex 2309 90 41 Description Preparation consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 1 5,5 % or more of protein Preparation consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 15,5 % or more of protein and not more than 23 % of starch Preparation consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 12,5 % or more of protein Preparation consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing by weight 12,5 % of more of protein and not more than 28 % of starch (a) See the Taric codes in the Annex . (') OJ No L 50, 2. 3 . 1993, p. 1 . (2) OJ No L 104, 29. 4. 1993, p. 2. 28. 12. 93 Official Journal of the European Communities No L 326/5 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a product covered by Article 1 for release for free circulation in a Member State, applying to take advantage of the preferential arrange ­ ments, and the entry is accepted by the customs authori ­ ties, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume . Requests for drawings, indicating the date on which the entries for release for free circulation were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products listed in Article 1 have equal and continuous access to the quotas for as long as the balance of the quota-volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that Articles 1 to 4 of this Regulation are complied with . Article 6 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1993 . For the Council The President W. CLAES ANNEX Tanc code Order No CN code Taric code 09.2903 ex 2309 90 31 * 10 ex 2309 90 41 * 40 09.2905 ex 2309 90 31 ' 15 ex 2309 90 41 * 50